Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance:
The following is a statement of reasons for the indication of allowable subject matter:  
Neither the cited references nor the references listed below teach the claims as amended:
Victor (US 2008/0079753) teaches altering the size of text displayed on the head up display based on the gaze of the user, but does not teach the mathematical specifics of how the font size is calculated.
Djavaherian (US 2012/0287163) teaches applying a scaling factor to displayed images based on their distance from a user’s face, but does not teach the mathematical specifics of how the font size is calculated.
Kawamura (US 2013/0044290) teaches calculating a visual angle, a display size and display position of a visual target image based on a viewpoint distance of a user, but does not teach the mathematical specifics of how the font size is calculated.
Ramsby (US 2015/0254905) teaches scaling images displayed on a wearable display based on real-world distances, but does not teach the mathematical specifics of how the font size is calculated.



Inquiry
Any inquiry concerning this communication should be directed to RAM A. MISTRY at telephone number (571) 270-3913.

/RAM A MISTRY/Primary Examiner, Art Unit 2691